Matthew J. Jasen, J.
Judgment debtor applies pursuant to section 150 of the Debtor and Creditor Law for an order to cancel of record judgments entered and docketed in favor of Owens-Illinois Glass Company, Inc., and Kiamesha Concord, Inc., on the ground that the debts upon which said judgments are based have been discharged in bankruptcy.
*272The judgment creditors oppose this motion upon the grounds that this court lacks jurisdiction over the matter. The Owens-Illinois Glass Company judgment was obtained in Supreme Court, New York County; and the Kiamesha Concord judgment in Supreme Court, Sullivan County.
Section 150 of the Debtor and Creditor Law provides that the application for a discharge of a judgment is to he made “ to the court in which a judgment was rendered ”.
Since the language of the section is clear, the motion to discharge the judgments should be brought in the Supreme Court of New York and Sullivan County, respectively. (Matter of Jenkins, 36 Misc 2d 1093.) Accordingly, the motion should be denied.